UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2175



WILLIAM REESE,

                                            Plaintiff - Appellant,

          versus


SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
INFORMATION SERVICES-RESERVE COMPONENT AUTOMA-
TION SYSTEM, formerly known as Boeing Infor-
mation Services-Reserve Component Automation
System; BOEING INFORMATION SERVICES-RESERVE
COMPONENT AUTOMATION SYSTEM,

                                           Defendants - Appellees,

          and


ROBERT BEYSTER, Chairman and Chief Executive
Officer, Science Applications International
Corporation; PHILIP CONDIT, Chief Executive
Officer, Boeing Company; WILLIAM DELANY,
President, Science Applications International
Corporation-Information   Services   (formerly
known as Boeing Information Services); DOUG
PENNER, Controller, Science Applications In-
ternational Corporation-Information Services
(formerly    known   as   Boeing   Information
Services); BEN DOLE, Program Manager, Science
Applications International Corporation-Infor-
mation Services-Reserve Component Automation
System (formerly known as Boeing Information
Services-Reserve Component Automation System);
JANA BRESSON, Human Resources Manager, Science
Applications     International    Corporation-
Information Services-Reserve Component Automa-
tion System) (formerly known as Boeing Infor-
mation Services-Reserve Component Automation
System); WILLIAM MCGARRETT, Business Manager,
Science Applications International Corpora-
tion-Information Services-Reserve Component
Automation System (formerly known as Boeing
Information Services-Reserve Component Automa-
tion System); JOE TOTH, Finance Manager,
Science Applications International Corpora-
tion-Information Services-Reserve Component
Automation System) (formerly known as Boeing
Information Services-Reserve Component Automa-
tion System); CARL RUGGIERO, Cost Management
Manager, Science Applications International
Corporation-Information Services-Reserve Com-
ponent Automation System (formerly known as
Boeing Information Services-Reserve Component
Automation System); FREDRICK ZOESCH, Business
Planing Manager, Science Applications In-
ternational Corporation-Information Services-
Reserve Component Automation System (formerly
known as Boeing Information Services-Reserve
Component Automation System); JOY PETRUZZI,
Manager Performance Reporting, Science Appli-
cations International Corporation-Information
Services-Reserve Component Automation System
(formerly   known   as   Boeing    Information
Services-Reserve Component Automation System;
JIM KIENHOFER, Program Planning Manager,
Science Applications International Corpora-
tion-Information Services-Reserve Component
Automation System (formerly known as Boeing
Information Services-Reserve Component Automa-
tion System),

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1167-A)


Submitted:   June 20, 2001                Decided:     July 19, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



                                2
Affirmed by unpublished per curiam opinion.


William Reese, Appellant Pro Se. Robert Ronold Sparks, Jr., HERGE,
SPARKS & CHRISTOPHER, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William L. Reese appeals the district court’s order granting

summary judgment in favor of Science Applications International

Corporation, Inc. (“SAIC”), as to his claims under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 1994 & Supp. 2000), and 42 U.S.C. § 1981 (1994).   We

have reviewed the briefs, the record, and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Reese v. Science Appli-

cations Int’l Corp., No. CA 99-1167-A (E.D. Va. July 27, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                3